Shaw C. J.
delivered the opinion of the Court. Case for slander, in charging the plaintiff with the crime of theft. The defendant moves to set aside the verdict, as against the weight of evidence, and also on account of the rejection of Eaton as a witness incompetent on the ground of interest.
It being considered as settled in this Commonwealth by a series of decisions, that a count in slander, generally alleging that the defendant, by words, &c. charged and imputed to the plaintiff, the crime of theft, is a good declaration and will warrant a judgment upon it, it follows as a necessary consequence, that in the trial of an issue joined on such count, great latitude must be allowed in the admission of evidence. Any words, though in their natural and ordinary sense, doubtful or uncertain, or even innocent, but which in the ordinary mode of de *271daring, by the aid of averments, colloquia and innuendoes, could be shown, under the particular circumstances, to be equivocal, or ironical, and to be intended by the speaker, and understood by the hearer, under whatever artful guise it may be concealed, to impute to the person the charge of crime, must be deemed slanderous, and competent, with the aid of the extraneous facts, which go to show that they were used in such sense, to support such general count. It is not therefore a conclusive objection to the verdict, that the words proved, imported suspicion only, and not a direct charge, because it is to be presumed after verdict, that they were proved to have been intended and understood to be used under such circumstances and in such a sense, as to give them the effect of a direct charge. In respect to the weight of evidence, although it may be considered upon the evidence as a balanced or doubtful case, yet the Court are all of opinion, that the verdict is not so manifestly against the weight of evidence, as to justify the Court in setting it aside. The jury, with the witnesses before them, and with better means of judging of the credit due to them, and of all the circumstances of the case, may have been well warranted in finding their verdict.
2. We are of opinion on the other point, that the witness, Eaton, was rightly rejected as incompetent, on the ground of interest. It appears by the report, that the land, which was attached on this writ, was subsequently purchased by the witness, mediately or immediately, from the defendant, and that he had conveyed away the same with warranty. We think he had a direct and immediate interest in the event of the suit. The attachment constituted a lien on the land, which would remain or be discharged, by the event of the suit. If the p'aintiff has a judgment in this action, that land, notwithstanding the alienations, will be liable to be taken to satisfy such judgment, which liability will be discharged by a judgment for the defendant. It is an interest analogous to that of bail, who has always been held incompetent, till discharged, because, though a plaintiff, if he recover, may satisfy his judgment from other sources, yet such a judgment gives him certain vested rights against the bail. Or perhaps it is more nearly analogous to that of any after-attaching creditor, who is consid*272ered as having such an interest in defeating the suit oí a prior attaching creditor, that hé is permitted bj' statute to come in, under certain limitations, and defend such prior suit as a party. In a recent case in Essex, a creditor who. had attached real estate, was considerad as having such a vested interest in the estate, that he was allowed to appear in the Probate Court as a party to establish or defeat the probate of a will, upon which the title of his debtor, and of course his lien on the land, would depend. Smith v. Bradstreet, 16 Pick. 264. Whether the witness had retained the land, the lien on which would be confirmed or defeated by a judgment in this case, or had conveyed away the same with a warranty of the title against incumbrances, makes no difference in respect to his interest. The statement made on the voir dire by the witness, that he considered himself fully indemnified against his covenants, and therefore as having no interest in the suit, is not sufficient, in the opinion of the Court, to discharge his interest and restore his competency. The furthest extent to which courts have gone on this subject is this, that where a certain sum of money, the common measure of values and equivalents, can be so placed, either with the witness himself, or with the court and its officers, under a proper rule, directing and controlling its application according to the event, that the interest creating the disability may be met and extinguished, before the witness is, or can be damnified, it shall be considered as balancing oi extinguishing that interest, so as to restore the competency of that witness. The same rule, it is believed, has been recently applied in the English courts. But there is no case, I believe, where a mere contract of indemnity has been considered as having this effect.

Judgment on the verdict.